Citation Nr: 0911902	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO. 08-06 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability.  

2.  Whether new and material evidence has been received to 
reopen the Veteran's service connection claim for post 
traumatic stress disorder.

3.  Entitlement to special monthly pension, based on the need 
for aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

The Veteran testified at a Board hearing in August 2008. A 
transcript of that hearing has been associated with the 
claims file.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for post traumatic stress disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 

As the Veteran's eligibility for a higher pension benefit 
based on the need for aid and attendance or on being 
housebound is dependent, in part, upon the Veteran's overall 
disability rating, the Board finds this matter is 
inextricably intertwined with the issue of whether or not new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for post traumatic 
stress disorder and will defer action on this matter until 
the RO had adjudicated the new and material evidence claim.




FINDING OF FACT

On August 6, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that he wished to withdraw the claim of entitlement to a 
total rating for compensation based upon individual 
unemployability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal 
pertaining to the issue of entitlement to a total rating for 
compensation based upon individual unemployability have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 C.F.R. § 20.204, a Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  Under 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101, the 
Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  Here, in August 2008, prior 
to the promulgation of a decision in the appeal, the Board 
received notification from the Veteran that he was 
withdrawing his appeal of the denial of entitlement to a 
total rating for compensation based upon individual 
unemployability.  Hence, there remains no allegation of 
errors of fact or law for appellate consideration on this 
issue, the Board has no further jurisdiction in this matter, 
and the appeal must be dismissed without prejudice.


ORDER

The issue of entitlement to a total rating for compensation 
based upon individual unemployability is dismissed.


REMAND

When a claimant is attempting to reopen a previously-
disallowed claim, VA must notify the claimant of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

In the January 2007 Veterans Claims Assistance Act (VCAA) 
letter to the Veteran, the RO notified him of the evidence 
and information that was necessary to establish entitlement 
to service connection for post traumatic stress disorder.  
The letter did not notify him of the evidence and information 
that was necessary to reopen the claim for entitlement to 
service connection for post traumatic stress disorder or 
describe what evidence would be necessary to substantiate the 
elements required to establish service connection that was 
found insufficient in the previous denial.  Id.  The Veteran 
should be provided such notice as required by Kent. 

The last denial involving service connection for post 
traumatic stress disorder was in an October 2005 Board 
decision.  The Board reopened the claim of entitlement to 
service connection for post traumatic stress disorder and 
denied it on the merits.  In denying the claim, the Board 
determined that the Veteran had not brought forth credible 
evidence that the in-service stressors had occurred or 
competent evidence of a nexus between the diagnosis of post 
traumatic stress disorder and the in-service stressors.  
Thus, these are the two elements that should be addressed in 
the VCAA letter.

At the August 2008 hearing, the Veteran's representative 
submitted additional relevant evidence that has not yet been 
reviewed by the agency of original jurisdiction.  In an 
accompanying cover letter, dated in August 2008, the 
representative stated "No waiver of local consideration at 
the regional office is attached or implied by this 
document."  The Board finds this statement to be an express 
refusal to waive agency of original jurisdiction review of 
this additional evidence.  As such, this matter must be 
remanded for the agency of original jurisdiction (in this 
case, the RO) to review this additional evidence.  38 C.F.R. 
§ 20.1304(c) (2008); see generally Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran proper VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The VCAA notice 
should advise the Veteran of what 
evidence and information is necessary to 
reopen the claim and what evidence is 
necessary to substantiate the elements 
required to establish service connection 
that were found insufficient in the prior 
denial of his claim for post traumatic 
stress disorder as outlined by the Court 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  See third paragraph of Remand 
addressing the elements that were found 
insufficient in the prior denial of the 
claim.  

2.  After completion of any additional 
development of the evidence that the 
agency of original jurisdiction may deem 
necessary, it should review the record, 
to include all evidence received since 
the February 2008 Statement of the Case, 
and in particular the evidence submitted 
to the Board by the Veteran in August 
2008, including his testimony, and 
readjudicate the claim.  The issue of 
entitlement to higher pension benefit 
based on the need for aid and attendance 
or on being housebound should also be 
adjudicated.  If the benefits sought 
remain denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


